155 Ga. App. 507 (1980)
271 S.E.2d 655
WILSON et al.
v.
BAXLEY STATE BANK.
59886.
Court of Appeals of Georgia.
Submitted May 5, 1980.
Decided September 2, 1980.
M. Francis Stubbs, for appellants.
Robert Highsmith, for appellee.
SOGNIER, Judge.
Appellants J. B. and Edna Wilson (Wilson) executed an agreement with appellee Baxley State Bank (Bank) to guarantee any and all indebtedness of Wilson Mobile Homes. Wilson Mobile Homes defaulted on three notes to the Bank, the collateral on the notes being the mobile homes. Pursuant to the guarantee agreement the Bank sued appellants, and the trial court granted the Bank's motion for summary judgment. We affirm.
1. Appellants contend that the Bank unjustifiably impaired the collateral, thereby discharging them as guarantors under Code Ann. § 109A-3-606. The guarantee agreement provided that the "Bank is authorized to ... release collateral, substitute collateral ... without any notice to undersigned without affecting the liability of undersigned hereunder." Such a release operates as a waiver of the consenting party's right to claim his own discharge. Reeves v. Hunnicutt, 119 Ga. App. 806, 807 (168 SE2d 663) (1969); see also DeKalb County Bank v. Haldi, 146 Ga. App. 257 (246 SE2d 116) (1978). Summary judgment in favor of the Bank was correct on this issue.
2. Appellant argues that the amount of the judgment was incorrect since the Bank failed to prove the amount owed. However, the Bank submitted affidavits showing that the total amount owed was $19,040.96, which included principal plus interest. This amount was not challenged by appellants on the motion for summary judgment and the trial court was authorized to find that this was the amount owed after the Bank applied other collateral seized. See Sasser & Co. v. Griffin, 133 Ga. App. 83, 85 (210 SE2d 34) (1974). Thus, appellants' contentions are without merit.
Judgment affirmed. Deen, C. J., and Birdsong, J., concur.